Butler, D. J.
The respondent was blamable in running too near the Pennsylvania shore. The bark kept in her wake until she found herself running aground, or in imminent danger of it, when she sheered off towards deeper water; but was brought up in the mud before reaching it. The testimony of Captain Keller, of the Atlas, that the Lena ported her helm, running to starboard of his course, making a shorter turn than the tug, and thus approaching nearer the Pennsylvania shore, is contradicted by all the witnesses on board the Lena, and unsupported by any evidence in the cause. If it were true, it is susceptible of being proved beyond doubt. It furthermore seems incredible that the captain of the tug should have seen his tow thus *799steering directly into danger, and should not have warned her against it, although, as he says, she ran on this course 300 feet before grounding. It is unnecessary to enlarge upon the subject. The captain of the Atlas was in fault; and his attempt to excuse himself is unavailing. His reason for keeping towards the shore was, doubtless, the one assigned in his conversation with the Lena’s crew, immediately after the accident — that he expected the wind, which was from the north-east, and the ebb-tide, to drive him towards the other side. The libel is therefore sustained, with costs.